MEMORANDUM**
Lead petitioner Tomas Jimenez-Losa, his wife and their two minor children, natives and citizens of Mexico, petition for *270review of the Board of Immigration Appeals summary affirmance without opinion of the Immigration Judge’s denial of their motion to terminate removal proceedings, and denial of their applications for cancellation of removal, asylum and withholding of removal.
Petitioners’ sole contention that the BIA’s streamlining regulations violate an alien’s right to due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *270courts of this circuit except as provided by Ninth Circuit Rule 36-3.